INGRAHAM, J.
The legal questions presented in this case are the same as those presented in tíre case of People ex rel. Lispenard Stewart et al. v. Thomas L. Feither et al., decided herewith( 88 N. Y. Supp. 774). The property of the relator, 125 to 131 Greenwich street, in the city of New York, was assessed for the year 1899 at $350,000. The referee found that on the second Monday of January, 1899, the actual value of this property was $325,000, and that real estate in the city of New York was assessed for the year 1899 at an average of not to exceed 70 per cent, of the sum for which such real estate under ordinary circumstances would then sell; and the referee reported as a conclusion of law that the assessed value of the property for the purpose of taxation for the year 1899 should be reduced from $350,000, at which it had been assessed by the defendants, to the sum of $227,500, which was 70 per cent, of the actual value of the property at the time the assessment was made. A consideration of the testimony, I think, tends to show that this property was worth in the year 1899 much less than the sum of $325,000 fixed by the referee as the value of the property ; that there was evidence to sustain a finding that the average ratio of the assessed value- of the real estate in the city of New York to its market value was not over 70 per cent.; and, applying the rules that we think should be adopted in these cases, the court below was quite justified in accepting the conclusions of the referee, and basing thereon its final order reducing the assessed value of the property; and it follows that the order appealed from should be affirmed, with costs and disbursements. All concur.